IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41696

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 659
                                                 )
       Plaintiff-Respondent,                     )     Filed: August 12, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ISAAC JOSEPH RINKE,                              )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and determinate sentence of ten years for felony domestic
       violence and consecutive indeterminate sentence of fifteen years for attempted
       strangulation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Isaac Joseph Rinke pled guilty to felony domestic violence, I.C. § 18-903(a) and 18-
918(2), and attempted strangulation, I.C. § 18-923. In exchange for his guilty pleas, additional
charges were dismissed. The district court sentenced Rinke to a determinate term of ten years
for felony domestic violence and a consecutive indeterminate term of fifteen years for attempted
strangulation. Rinke filed an I.C.R. 35 motion for reduction of his sentences, which the district
court denied. Rinke appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rinke’s judgment of conviction and sentences are affirmed.




                                                   2